     Case 1:16-cv-01562-NONE-SKO Document 71 Filed 05/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11       JESUS BONILLA CASTANEDA,                                Case No. 1:16-cv-01562-NONE-SKO (PC)
12                           Plaintiff,                          ORDER DIRECTING PLAINTIFF TO
                                                                 FILE A RESPONSE TO DEFENDANTS’
13             v.                                                MOTION
14       A. ACEBEDO, et al.,                                     (Doc. 70)

15                           Defendants.
16

17            On May 14, 2020, Defendants filed a motion to modify the discovery and scheduling

18   order nunc pro tunc. (Doc. 70.) Defendants request that the pretrial dispositive motion deadline be

19   extended to June 14, 2020. (Id.) The deadline was April 30, 2020. (Doc. 69.)

20            The Court orders Plaintiff to file an opposition or a statement of non-opposition to

21   Defendants’ motion within 21 days of the date of service of this order. Defendants may file a

22   reply, if any, not more than 7 days after Plaintiff files a response.1 Local Rule 230(l).

23
     IT IS SO ORDERED.
24

25   Dated:      May 15, 2020                                                 /s/   Sheila K. Oberto                    .
                                                                 UNITED STATES MAGISTRATE JUDGE
26
27
     1
28    If the Court grants Defendants’ motion, it will adjust the date to which it extends the dispositive motion deadline
     accordingly.
